Citation Nr: 1146260	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of broken fingers of the left hand.

2.  Entitlement to service connection for a left hand disorder, to include residuals of broken fingers.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 11, 1977, to December 23, 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of this appeal, the RO reopened the claim and adjudicated the issue of service connection on the merits.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the agency of original jurisdiction (AOJ) is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

In December 2010, the Veteran testified during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

Although the RO framed the issue on appeal as being limited to residuals of broken fingers of the left hand, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of broken fingers of the left hand.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the April 2008 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of broken fingers of the left hand. 

3.  A left hand disorder, to include residuals of broken fingers, did not originate in service or within one year thereafter, and it is not related to any incident of service.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of broken fingers of the left hand, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the April 2008 rating decision to reopen the previously denied claim for service connection for residuals of broken fingers of the left hand.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for a left hand disorder, to include residuals of broken fingers, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

Additionally, the letter also informed the Veteran of the evidence and information necessary to reopen the claim and what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

Finally, the letter informed the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA and private treatment records as identified and authorized by the Veteran, and medical records from the Social Security Administration (SSA).  The Board observes that all available private medical records have been associated with the claims file.  In this regard, the Veteran testified that records from private physicians he saw shortly after service are unavailable.  Further, the Veteran has submitted statements in support of his claim.  Moreover, he was provided a VA examination.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. 
§ 5103A. 

Claim to Reopen

The RO originally denied service connection for residuals of broken fingers of the left hand in a June 2006 rating decision.  Although the Veteran initiated an appeal by filing a timely notice of disagreement (NOD), he did not thereafter perfect the appeal by filing a timely substantive appeal.  Therefore, the June 2006 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran attempted to reopen his claim in December 2007.  In an April 2008 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of broken fingers of the left hand.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's current claim to reopen the previously denied claim for service connection was received in August 2009.  Because the claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In its April 2008 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of broken fingers of the left hand.  The RO noted that the submitted copies of the service treatment record and private medical records did not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

Upon reviewing the evidence received since the April 2008 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, in a January 2010 letter, a private physician noted the Veteran's history of trauma to the left hand and opined that clinically the symptoms are consistent with posttraumatic arthritis in that hand.

Thus, presuming the credibility of this evidence, the medical nexus evidence links the Veteran's current disorder to service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the claim for service connection for residuals of broken fingers of the left hand is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran contends that he fractured his fingers when he was beaten by four members of his platoon during boot camp.  During his Board hearing, he clarified that his left middle finger had been broken during this beating when someone bit it.  He further stated that he had sought treatment for the finger.

The Veteran's service treatment records show that he suffered a laceration to the left fourth finger during December 1977.  A December 12th note reflects a laceration of the fourth finger of the left hand, which was treated with Bacitracin and a bandage.  A December 13th note reflects pain in the left hand due to trauma with a laceration, for which he was again treated with Bacitracin and a bandage.  A December 16th report of medical history during his separation examination reflects no mention of any problems with the left hand or fingers, and the Veteran denied any bone, joint, or other deformity.  The accompanying examination report reflects a normal clinical evaluation of the upper extremities.

Post-service VA and private medical records show that the Veteran suffered a fracture of the cervical segment of the spine in a motorcycle accident in June 2004, underwent surgery in July 2004, and subsequently developed bilateral hand pain.

A June 2004 private emergency department note reflects complaints of neck pain and bilateral hand pain and numbness following a motorcycle accident.  X-rays of the left hand revealed no evidence of fracture, subluxation, or dislocation.

A July 2004 private hospital discharge summary reflects a history of a motorcycle accident in June 2004 and developing neurologic symptoms consisting of allodynia (pain) in both upper extremities as well as some mild weakness in hand grips.

A September 2006 VA treatment note reflects that the Veteran was in a motorcycle accident in 2004 and underwent a C3-6 ACDF (anterior cervical discectomy and fusion) in July 2004.  He stated that he was doing well until about six months ago when he developed pain in the left arm radiating from the lateral side of the neck.  He noted that he did not have this pain after the July 2004 surgery.  Examination revealed 5/5 strength in the upper extremities, including in the hands, and decreased sensation globally in the left arm compared to the right.  The diagnosis was of new onset of left arm pain with decreased sensation status post C3-6 ACDF.

A January 2010 private treatment note, authored by Dr. G., reflects the Veteran's history of fracturing the left hand in service and subsequently developing occasional pain and stiffness in the hand and difficulty with grip.  

In a January 2010 letter, Dr. G. noted the Veteran's history of trauma to the left hand and opined that clinically the symptoms are consistent with posttraumatic arthritis in that hand.

The Veteran was afforded a VA examination in May 2010.  The examiner noted a review of the claims file, including the above-mentioned service treatment records, post-service medical records of the motorcycle accident, and the letter from Dr. G.  The Veteran reported that, as he recalls, he fractured his left middle finger in service in 1977, noting that it had been bitten.  He stated that an x-ray was taken.  He added that he has constant pain in the right hand.  

Examination revealed decreased sensation in the entire left hand and pain with palpation of the second, third, and fourth MCP (metacarpophalangeal) joints and second and third PIP (proximal interphalangeal) joints.  There was no edema in the hand or fingers, strength in the hand and fingers was 5/5, reflexes were 2+, there was normal muscle tone of the hand and fingers with no atrophy, and normal range of motion of the fingers.  The examiner provided a diagnosis of a chronic left hand strain, and reported that an x-ray of the left hand was unremarkable.  The examiner then opined that the Veteran's left hand disorder is not related to service.  The examiner explained that the Veteran was seen twice in service for left hand pain, no x-ray was performed, and treatment consisted of Bacitracin and bandage.  The examiner noted that the separation examination, conducted three days later, showed no abnormalities of the upper extremities and identified no hand problem.  The examiner concluded that there were no clinical or objective symptoms for a diagnosis of a fracture of the hand in service.  The examiner added that the posttraumatic arthritis noted by Dr G. is as likely as not associated with the motorcycle accident or any other trauma over the 30 years since service.

Given the above, the Board finds that the Veteran's current left hand disorder did not originate in service or for many years thereafter.  Although the service treatment records show that he suffered some sort of trauma to the left fourth finger, resulting in a laceration, they do not show that the trauma involved a fracture, as evidenced by treatment only with antibiotics and bandages, rather than a splint, and not warranting x-rays.  Further, there is no evidence of continuing problems as there were no complaints during his separation examination three days later and no abnormal findings during that examination.  Moreover, there are no complaints of a left hand disorder until June 2004, over 26 years after separation from service, and x-rays of the left hand taken at that time revealed no evidence of arthritis.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, despite his earlier contentions that he fractured multiple fingers in service, the service treatment records simply do not show this.

The Board also finds that the Veteran's current left hand disorder is not related to any incident of service.  Here, the Board points out that the bulk of the medical evidence of record shows that the symptoms of a left hand disorder began after a June 2004 motorcycle accident.  Although Dr. G. has essentially opined that the left hand disorder is related to an in-service fracture, the Board notes there the service treatment records do not document a fracture of the hand or fingers.  As a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate or unsubstantiated factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Further, a VA examiner has opined that the Veteran's left hand disorder is not related to service.  This opinion was based on the contemporaneous service treatment records, which, as aptly pointed out by the examiner, contain no clinical or objective symptoms for a diagnosis of a fracture of the hand.  As the VA examiner's opinion was based on examination of the Veteran and of his documented medical history, the Board finds it to be greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the Veteran's contention that he fractured a finger in service.  Although this is the type of injury that is capable of lay observation, the service treatment records only indicate treatment for a laceration.  Further, although he asserts that he injured his left middle finger, the service treatment records show an injury to the left fourth finger, further decreasing the probative value of his current statements.  Contemporaneous medical evidence generated for assessment or treatment may be found of greater probative value than current statements.  See Rucker v. Brown, 10 Vet. App. at 73.  See also Curry v. Brown, 7 Vet. App. at 68.  As such, the probative weight of the Veteran's service treatment records indicates that he only suffered trauma to the left fourth finger.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Moreover, the current medical evidence fails to show any residuals related to that trauma, which only required treatment for a laceration.  Rather, the current medical evidence shows that the Veteran has a chronic left hand disorder related to a post-service motorcycle accident.  

The Board acknowledges the Veteran's assertion that he has had problems with his left hand since service.  To the extent that he is claiming to have experienced continuous pain in the left hand since active service, he is not found to be credible.  Again, his discharge examination report reflects normal upper extremities with no complaint of hand problems.  There is no medical evidence of a left hand disorder after discharge until June 2004, following a motorcycle accident.  Lastly, if he had experienced left hand problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in April 2006.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current left hand disorder to active service.

In conclusion, service connection for a left hand disorder, to include residuals of broken fingers, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the previously denied claim for service connection for residuals of broken fingers of the left hand is reopened.  To this extent the appeal is granted. 

Service connection for a left hand disorder, to include residuals of broken fingers, is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


